Appleton, C. J.
The amendment was allowable within the discretion of the presiding justice, which was very properly exercised in allowing it.
The deed of April 27, 1863, from Leonard Decker to his father, William Decker, was the deed of Leonard Decker, even though his own hand did not affix his signature. It was his signature made by him, through the exercise of his will and judgment, though he employed in the manual act the hand of another. It was competent for him to do this. He recognized, adopted and ratified it after it was done, by his acknowledgment and delivery of the deed.
The mortgage deed was in fee simple. As to everybody but *553the mortgagor and bis representatives it conveyed an absolute title, and the right to possession as against everybody.
The judgment ordered to be entered was right and in conformity with law. Exceptions overruled.
"Walton, Barrows, Daneorth and Peters, JJ., concurred.